Citation Nr: 1751257	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty from September 1976 to September 14, 1982 under honorable conditions and from September 15, 1982 to June 1984 under other than honorable conditions.  The character his service from September 15, 1982 to June 1984 has been determined to be a bar to VA benefits.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2016.  This matter was originally on appeal from rating decision dated in July 2008 and February 2013 of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (2016), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

In June 2017, the Veteran underwent VA examination at which time the examiner found that the Veteran had a diagnosis of PTSD that conformed to DSM-V criteria based on that day's evaluation.  The Veteran was also diagnosed as having unspecified depressive disorder, and other substance use disorder.  With respect to PTSD stressors, the Veteran reported two stressors during his honorable period of active duty service.  The Veteran stated, "In 1980, I was in the Philippines and were coming out of a pub, and the next thing I knew we heard boom! Boom! And these two guys were right there shooting shotguns at each other ... we were right in the middle of it."  He also stated, "Aboard the USS Re[a]s[o]ner ... we were landing the helicopter and it landed hard and the right landing gear snapped off and flew right by my head ... I thought I was dead ... 1979 ... my second WESPAC."  

After examination of the Veteran, the examiner indicated that his reported stressors contributed to his PTSD diagnosis.  

Thus, there is medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) and a medical nexus between the current symptomatology and the claimed in-service stressor.  The record, however, is still absent credible supporting evidence that the claimed in-service stressor actually occurred.  

The Veteran's stressor of being in the middle of a gunfight while coming out of a pub in the in the Philippines in 1980 is not capable of verification through service department records.  There is no reason service department records would record an incident that did not involve military personnel, occur on a base, or otherwise relate to U.S. military activity.  The Veteran has not furnished any source that might verify the stressor or other information to help verify the stressors.  Accordingly, there is no duty to attempt verification of them.   

With regard to the Veteran's that a helicopter crash landed on the USS Reasoner and that he thought that he was going to die, this stressor may be capable of verification through service department records.  Further development to resolve questions regarding the occurrence of the claimed stressor.

The Veteran also seeks service connection for a left elbow disability.  In April 2016, the Board remanded this issue for additional development.  The Board noted that March 2014 VA medical opinions wrongly concluded that a review of the Veteran's VA treatment records dated from 2000 to 2014 were negative for any left elbow complaints or any evidence of left elbow pains or decrease range of motion.  Thus, the Board found that opinions on direct and secondary bases were based on an inaccurate factual history as April 2009 and July 2009 VA treatment records (associated in Virtual VA in May 2012) document complaints and treatment for left elbow pain. 

In June 2017, the Veteran underwent an additional VA examination to determine the etiology of his current left elbow disorders.  Unfortunately, the VA examination also concluded wrongly, "No treatment for elbow pain until this yr."  As such, the Board finds again that the opinions on direct and secondary bases were based on an inaccurate factual history.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders and left elbow disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
  

2.  The Veteran should be afforded an additional opportunity to provide more detailed information regarding his alleged stressor event noted in service which involved a helicopter that crash landed on the USS Reasoner in 1979, to include the approximate month that the incident occurred, the type of helicopter involved and the unit to which the helicopter was assigned, or the names of any fatalities.  Then, additional development should be directed to attempt to verify the alleged stressor event in service (to the extent it is capable of verification), and a formal determination should be made (with explanation) for the record as to whether there is credible supporting evidence of this stressor event in service. 

3.  The case should be returned to the VA physician who conducted the examination in June 2017 for an addendum opinion regarding the etiology of the Veteran's left elbow disorders on both a direct and secondary basis after reviewing the entire file, including medical records in Virtual VA.

The physician is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For each left elbow diagnosis, the VA physician must answer the following questions:

(1) Whether it is at least as likely as not that such disorder is in any way related to the Veteran's period of honorable active service from September 1976 to September 14, 1982, to include any cold weather exposure or to the September 1981 fall down stairs while aboard the USS Reasoner; 

(2) Whether it is at least as likely as not that such disorder was caused by chronic subluxation of the proximal phalanx (left thumb), 

(3) Whether it is at least as likely as not that such disorder was permanently aggravated by chronic subluxation of the proximal phalanx (left thumb). 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner should provide a complete rationale for any opinion provided.

4.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

